Exhibit 10.27

 

EXECUTION COPY

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

AGREEMENT dated as of July 1, 2005 between InSight Health Services Corp., a
Delaware corporation (“Company”), and Bret W. Jorgensen (“Executive”).  InSight
Health Services Holdings Corp., a Delaware corporation (“Parent”) is a party to
this Agreement solely for the purposes of Section 3.07 and the last paragraph of
Section 3.01.

 

Company wishes to employ Executive, and Executive wishes to accept such
employment, in each case subject to the terms and conditions hereof. 
Accordingly, Company and Executive hereby agree as follows:

 

I.                                         TERM

 

Commencing as of the first date of Executive’s employment with Company,
Executive is to be employed by Company for rolling twelve (12) month periods,
whereby Executive’s term of employment is twelve (12) months on a continuing
basis, unless earlier terminated in accordance with Article IV below.

 

II.                                     EMPLOYMENT

 

SECTION 2.01  Employment by Company.  Company, for itself and its subsidiaries
and affiliates, employs Executive for the term of this Agreement to render full
time services as Company’s President and Chief Executive Officer and in such
other capacities as the Board of Directors of Company (“Board”) may assign and,
in connection therewith, to perform such duties as are reasonably consistent
with Executive’s position and as the Board shall direct.  Executive agrees to
perform such duties as are reasonably consistent with the duties normally
pertaining to the office to which Executive has been elected or appointed,
subject always to the direction of the Board.  Subject to Section 5.01 hereof,
Executive’s expenditure of reasonable amounts of time for personal business,
charitable or professional activities will not be deemed a breach of Executive’s
undertaking to provide full time services hereunder, provided that such
activities do not interfere materially with Executive’s rendering of such
services.

 

SECTION 2.02  Acceptance of Employment by Executive.  Executive accepts such
employment and shall render the services required by this Agreement to be
rendered by Executive.  Executive shall also serve on request during all or any
part of the term of this Agreement as a director of Company and Parent and as an
officer or director of any of Company’s subsidiaries or affiliates without any
compensation therefor other than as specified in this Agreement.

 

SECTION 2.03  Place of Employment.  Executive’s principal place of employment
shall be located at 26250 Enterprise Court, Suite 100, Lake Forest, California
92630.  In the event that the principal place of employment of Executive is
relocated to a site that is more than 50 miles from Executive’s principal
residence, subject to Section 4.05(a) hereof, Company may require Executive to
relocate Executive’s principal residence to within 50 miles of such site.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Executive acknowledges that the duties to be
performed by Executive hereunder are such that Executive may be required to
travel extensively, principally within the United States, in connection with
Company Business (as defined below).

 

III.                                 COMPENSATION

 

SECTION 3.01  Salary, Bonuses, Life Insurance.  As compensation for the services
to be rendered pursuant to this Agreement, Company shall pay Executive, and
Executive shall accept, a salary of $400,000.00 per annum (“Annual Salary”),
payable in accordance with the payroll policies of Company for senior executives
as from time to time in effect, less such amounts as may be required to be
withheld by applicable federal, state and local law and regulations (the
“Payroll Policies”).

 

In addition to the Annual Salary, Executive shall be eligible to receive and
Company shall pay an annual bonus of up to 100% of Executive’s Annual Salary
(“Bonus”) (a) 75% of which Bonus shall be based upon Company achieving the goals
set forth in a budget prepared by Company management and adopted or approved by
the Board; and (b) 25% of which Bonus shall be based upon the achievement of
other goals mutually agreed upon by Executive and the Board.  Such Bonuses are
payable on the earlier to occur of the date Parent’s (i) annual report on Form
10-K is filed with the Securities and Exchange Commission (“SEC”) for such year
and (ii) year-end audit has been completed for such year.

 

For the fiscal year ending June 30, 2006, Executive shall receive a Bonus, which
shall equal at least 50% of Executive’s Annual Salary.  Subject to compliance
with all state and federal securities laws, Executive shall be entitled to
invest up to $1,000,000 in shares of Parent’s common stock at a price equal to
$19.82 per share, within 90 days of the date of this Agreement.

 

Company shall purchase and maintain in full force and effect at all times during
the term of this Agreement a policy of term insurance on the life of Executive
payable to such beneficiary or beneficiaries as Executive may designate in an
amount equal to three (3) times the amount of the Annual Salary; provided
Executive shall comply with the issuing insurance company’s requirements for
issuance of the policy.

 

SECTION 3.02  Performance Review. Executive’s performance shall be reviewed and
evaluated by the Board annually during the term of this Agreement.

 

SECTION 3.03  Participation in Employee Benefit Plans.  Executive shall be
entitled during the term of this Agreement, if and to the extent eligible, to
participate in any life insurance, medical, health and accident and disability
plan or program, pension plan or similar benefit plan of Company, which may be
available to senior executives of Company generally, on the same terms as such
other executives.

 

SECTION 3.04  Expenses.  Subject to such policies as may from time to time be
established by Company for senior executives of Company generally, Company shall
pay or reimburse Executive for all reasonable business expenses actually
incurred or paid by Executive during the

 

2

--------------------------------------------------------------------------------


 

term of this Agreement in the performance by Executive of services under this
Agreement, upon presentation of expense statements or vouchers or such other
supporting information as Company may reasonably require.

 

SECTION 3.05  Automobile Allowance.  Company shall pay Executive $1,000 per
month and all reasonable expenses of operating an automobile subject to such
policies as may from time to time be established and amended by Company.

 

SECTION 3.06  Vacation.  Executive shall be entitled to four (4) weeks of paid
vacation each year during the term of this Agreement, which Executive may
accumulate up to six (6) weeks, to be taken at a time or times which do not
unreasonably interfere with Executive’s duties hereunder.

 

SECTION 3.07  Stock Options.  Parent shall grant stock options to Executive,
pursuant to the terms of the Stock Option Agreement substantially in the form of
Exhibit A, to purchase shares of Parent common stock in an amount to be
determined by the board of directors of Parent.

 

IV.                                TERMINATION

 

SECTION 4.01  Termination upon Death.  If Executive dies during the term of this
Agreement, this Agreement shall terminate as of the date of Executive’s death.

 

SECTION 4.02  Termination upon Disability.  Executive’s employment may be
terminated by Company due to Executive’s permanent and total disability (within
the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended) (“Disability”), so that Executive is unable substantially to perform
Executive’s services required by this Agreement to be rendered by Executive for
(i) a period of three (3) consecutive months or (ii) for shorter periods
aggregating three (3) months during any twelve (12) month period.  Company may,
at any time after the last day of the three (3) consecutive months of Disability
or the day on which the shorter periods of Disability equal an aggregate of
three (3) months, by 30 days’ written notice to Executive, terminate this
Agreement and Executive’s employment hereunder.  Any such determination of
Disability shall be made by a physician chosen by a majority of the members of
the Board in its sole and unfettered discretion.  Nothing in this Section 4.02
shall be deemed to extend the term of this Agreement or of Executive’s
employment hereunder, beyond the term specified in Article I hereof.

 

SECTION 4.03  Termination for Cause.  If the Board decides that Cause (as
defined below) exists, it may remove Executive for Cause and terminate this
Agreement and the term of Executive’s employment hereunder on the date specified
in written notice to Executive.  If terminated for Cause, Executive shall have
no right to receive any monetary compensation or benefit hereunder with respect
to any period after the date specified in such notice.  Such notice may also
terminate Executive’s right to enter Company’s premises.  For purposes of this
Agreement, the term “Cause” means any of the following:

 

(a)           Executive has been convicted or pled guilty or no contest to any
crime or offense (other than any crime or offense relating to the operation of a
motor vehicle) which is likely to

 

3

--------------------------------------------------------------------------------


 

have a material adverse impact on the business operations or financial condition
of Company, or any felony offense;

 

(b)                                 Executive has committed fraud or
embezzlement;

 

(c)           Executive has breached any of Executive’s obligations under this
Agreement and Executive has failed to cure the breach within 30 business days
following receipt of written notice of such breach from Company;

 

(d)           Company, after reasonable investigation, finds that Executive has
violated material written policies and procedures of Company, including but not
necessarily limited to, policies and procedures pertaining to harassment and
discrimination;

 

(e)           Executive has failed to obey a specific written direction from the
Board (unless such specific written instruction represents an illegal act),
provided that (i) such failure continues for a period of 30 business days after
receipt of such specific written direction, and (ii) such specific written
direction includes a statement that the failure to comply therewith will be a
basis for termination hereunder; or

 

(f)            any willful act or omission on Executive’s part which is
materially injurious to the financial condition or business reputation of
Company or any of its subsidiaries.

 

SECTION 4.04  Termination in Discretion of Company.  Company may, at any time
thereafter by 30 days’ written notice to Executive, terminate this Agreement and
the term of Executive’s employment hereunder, and Executive thereafter shall
have only such rights to receive monetary compensation or benefits hereunder in
respect of any period after the effective date of termination as are provided in
Section 4.07 hereof.  Such notice may also terminate Executive’s right to enter
Company’s premises.

 

SECTION 4.05  Voluntary Termination for Good Reason.  During the period
commencing upon the occurrence of Good Reason (as defined below) and continuing
for 60 days thereafter, Executive shall have the right to terminate Executive’s
employment for Good Reason (as defined below), whereupon Executive shall become
entitled to receive compensation as provided in Section 4.07 hereof. 
Termination by the Executive pursuant to the preceding sentence shall be
effective upon 60 days written notice to Company.  For purposes of this
Agreement, “Good Reason” means any of the following:

 

(a)           the movement by Company, without Executive’s consent, of
Executive’s principal place of employment to a site that is more than 50 miles
from Executive’s principal residence;

 

(b)           a reduction by Company, without Executive’s consent, in
Executive’s Annual Salary, bonus opportunity, duties and responsibilities, and
title, as they may exist from time to time; or

 

(c)           a failure by Company to comply with any material provisions of
this Agreement which has not been cured within 30 days after notice of such
noncompliance has been given by

 

4

--------------------------------------------------------------------------------


 

Executive to Company, or if such failure is not capable of being cured in such
time, for which a cure shall not have been diligently initiated by Company
within the 30 day period.

 

SECTION 4.06  Voluntary Termination Without Good Reason.  Executive shall have
the right to terminate this Agreement upon 60 days’ written notice to Company
and, upon such termination, Executive shall not have the right to receive any
monetary compensation or benefit hereunder with respect to any period after the
date specified in such notice.

 

SECTION 4.07  Compensation on Termination.

 

(a)           If the term of Executive’s employment hereunder is terminated
pursuant to Section 4.01 hereof, Company shall pay to the executors or
administrators of Executive’s estate or Executive’s heirs or legatees (as the
case may be) all compensation accrued and unpaid up to the date of Executive’s
death.

 

(b)           If the term of Executive’s employment hereunder is terminated
pursuant to Section 4.02, 4.04, 4.05, or 4.07(c) hereof, Company shall (i) pay
to Executive all compensation accrued and unpaid up to the effective date of
termination; (ii) pay to Executive additional compensation in an amount equal to
twelve (12) months of compensation at the Annual Salary rate then in effect,
payable in accordance with the Payroll Policies; and (iii) maintain, at
Company’s expense, in full force and effect, for Executive’s continued benefit
until the earlier of (x) twelve (12) months after the effective date of
termination or (y) commencement of Executive’s benefits pursuant to full time
employment with a new employer under such employer’s standard benefits program,
all life insurance, medical, health and accident, and disability plans or
programs, in which Executive was entitled to participate immediately prior to
the effective date of termination; provided, that Executive’s continued
participation is permissible under the general terms and provisions of such
plans or programs and provided further, that Company shall be entitled to amend
or terminate any employee benefit plans which are applicable generally to
Company’s employees.  In the event that Executive’s participation in any such
plan or program is prohibited, Company shall arrange to provide Executive with
benefits substantially similar to those which Executive was entitled to receive
under such plans or programs.  Any amounts paid by Company to Executive under
(i) and (ii) above may be reduced, in the case of termination pursuant to
Section 4.02, by the amount which Executive is entitled to receive under the
terms of Company’s long-term disability insurance policy for senior executives
as and if in effect at the effective date of termination.  Any payments made
pursuant to this Section 4.07 shall be reduced by such amounts as are required
by law to be withheld or deducted.

 

(c)           Notwithstanding any provision herein to the contrary, if Executive
is terminated by Company without Cause, or Executive terminates Executive’s
employment for Good Reason, within twelve (12) months of a Change in Control (as
defined herein) which occurs after the Effective Time, Executive shall be
entitled to the payments and benefits set forth in Section 4.07(b).  For
purposes hereof, a “Change in Control” shall be deemed to have occurred if
(i) any person, or any two or more persons acting as a group, and all affiliates
of such person or persons (a “Group”), who prior to such time beneficially owned
less than 50% of the then outstanding capital stock of Company or Parent, shall
acquire shares of Company’s or Parent’s capital stock

 

5

--------------------------------------------------------------------------------


 

in one or more transactions or series of transactions, including by merger, and
after such transaction or transactions such person or group and affiliates
beneficially own 50% or more of Company’s or Parent’s outstanding capital stock,
or (ii) Company or Parent shall sell all or substantially all of its assets to
any Group which, immediately prior to the time of such transaction, beneficially
owned less than 50% of the then outstanding capital stock of Company or Parent.

 

(d)           The compensation rights provided for Executive in this
Section 4.07 shall be Executive’s sole and exclusive remedies with respect to
Section 4.01, 4.02, 4.04, 4.05, or 4.07(c) hereof, and Executive, the executors
or administrators of Executive’s estate or Executive’s heirs or legatees (as the
case may be) shall not be entitled to any other compensation, damages or relief
in connection therewith.

 

V.                                    CERTAIN COVENANTS OF EXECUTIVE

 

SECTION 5.01  Covenants Against Unfair Competition.

 

(a)           Acknowledgments.  Executive acknowledges that, as of the date
hereof (i) the principal business of Company and its affiliates is the provision
of diagnostic imaging, treatment and related management services through a
network of mobile magnetic resonance imaging (“MRI”) and positron emission
tomography (“PET”) facilities, fixed-site MRI and PET facilities and
multi-modality centers, at times, together with other healthcare providers,
utilizing the related equipment and computer programs and “software” and various
corporate investment structures (“Company Business”); (ii) Company Business is
primarily national in scope; (iii) the industry is highly competitive; and
(iv) Executive’s duties hereunder will cause Executive to have access to and be
entrusted with various trade secrets not readily available to the public or
competitors, consisting of business accounts, lists of customers and other
business contacts, information concerning Company’s relationships with actual or
potential clients or customers and the needs or requirements of such clients or
customers, budgets, business and financial plans, employee lists, financial
information, artwork, designs, graphics, marketing plans and techniques,
business strategy and development, know-how or other matters connected with
Company Business, computer software programs and specifications (some of which
may be developed in part by Executive under this Agreement), which items are
owned exclusively by Company and used in the operation of Company Business
(“Trade Secrets”).  Notwithstanding the foregoing, the parties agree that the
term “Trade Secrets” shall not include information which (i) is or becomes
generally available to the public, without violation of any obligation of
confidentiality by Executive, (ii) is or becomes available from a third party on
a nonconfidential basis, provided that such third party is not bound by a
confidentiality agreement concerning the Trade Secrets and (iii) is or has been
independently acquired or developed by Executive without violating the
provisions of this Section.

 

Executive further acknowledges that the Trade Secrets will be disclosed to
Executive or obtained by Executive and received in confidence and trust for the
sole purpose of using the same for the sole benefit of Company Business. 
Executive also acknowledges that such Trade Secrets are valuable to Company, of
a unique and special nature, and important to Company in competing in the
marketplace.

 

6

--------------------------------------------------------------------------------


 

During and after the term of this Agreement (otherwise than in the performance
of this Agreement), without Company’s prior written consent, Executive shall not
divulge or use all or any of the Trade Secrets to or for any person or entity
except (i) for the benefit of Company and as necessary to perform Executive’s
services under this Agreement; and (ii) when required by law, and then only
after consultation with Company or unless such information is in the public
domain.  In the event that Executive, becomes or is legally compelled (whether
by deposition, interrogatories, request for documents, subpoena, civil
investigative demand or similar process) to disclose any Trade Secrets,
Executive shall provide Company with prompt, prior written notice of such
requirement so that Company may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Section.  Executive
agrees that Executive’s obligations under this Section 5.01 shall be absolute
and unconditional.

 

(b)           Breach.  Executive understands and agrees that Executive’s
employment with Company may be terminated if Executive breaches this Agreement
or in any way divulges such Trade Secrets.  Executive further understands and
agrees that Company may be irreparably harmed by any violation or threatened
violation of this Agreement and, therefore, Company may be entitled to
injunctive relief to enforce any of the provisions contained herein.

 

(c)           Non-Compete.  During the period of Executive’s employment,
Executive will not directly or indirectly either as an employee, employer,
consultant, agent, principal, partner, stockholder, corporate officer, director,
or in any other individual or representative capacity, engage or participate in
any activity or business which Company shall determine in good faith to be in
competition in any substantial way with Company Business within any metropolitan
area in the United States or elsewhere in which Company is then engaged in
Company Business.  The parties acknowledge that in California and some states
post-employment non-compete clauses may be generally unenforceable, but that
other states and jurisdictions permit such agreements.  Executive hereby agrees
that Executive will not directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, stockholder, corporate officer, director,
or in any other individual or representative capacity, engage or participate in
any activity or business which Company shall determine in good faith to be in
competition in any substantial way with Company Business as conducted at the
effective date of termination of Executive’s employment by Company for or a
period of twelve (12) months after the termination of Executive’s employment and
that this Section will be enforceable to the greatest extent of the law.

 

(d)           No Solicitation of Employees.  During Executive’s employment and
for a period of twelve (12) months after the termination of Executive’s
employment, Executive will not, either directly or indirectly, either alone or
in concert with others, solicit or entice or participate in the solicitation or
attempt to solicit or in any manner encourage employees of Company to leave
Company or work for anyone that is in competition in any substantial way with
Company Business (which in the case of the period following Executive’s
termination, shall mean Company Business as conducted as of the effective date
of termination of Executive’s employment with Company); provided, however, that
the public listing, advertising or posting of an available position shall not
constitute solicitation or an attempt to solicit hereunder and this
subsection (d) shall not preclude Executive from hiring an individual pursuant
thereto.

 

7

--------------------------------------------------------------------------------


 

(e)           No Solicitation of Customers.  Executive will not during the
course of Executive’s employment, or for twelve (12) months thereafter, either
directly or indirectly call on, solicit, or take away, or attempt to call on,
solicit or take away any of Company’s customers on behalf of any business that
is in competition in any substantial way with Company.  Executive promises and
agrees not to engage in any unfair competition with Company.  During Executive’s
employment, Executive agrees not to plan or otherwise take any preliminary
steps, either alone or in concert with others, to set up or engage in any
business enterprise that would be in competition with Company Business.  In the
event of the termination of Executive’s employment and for a period of twelve
(12) months thereafter, Executive will not accept any employment or engage in
any activities which Company shall determine in good faith to be competitive
with Company, if the fulfillment of the duties of the competitive employment or
activities would inherently require Executive to reveal Trade Secrets to which
Executive has access or learned during Executive’s employment on behalf of any
business that is in competition in any substantial way with Company.

 

(f)            Return of Company Property.  In the event of the termination of
Executive’s employment, Executive will deliver to Company all devices, records,
sketches, reports, proposals, files, customer lists, mailing or contact lists,
correspondence, computer tapes, discs and design and other document and data
storage and retrieval materials (and all copies, compilations and summaries
thereof), equipment, documents, duplicates, notes, drawings, specifications,
research tape or other electronic recordings, programs, data and other materials
or property of any nature belonging to Company or relating to Company Business,
and Executive will not take with Executive or allow a third party to take, any
of the foregoing or any reproduction of any of the foregoing.  Company property
includes personal property, made or compiled by Executive, in whole or in part
and alone or with others, or in any way coming into Executive’s possession
concerning Company Business or other affairs of Company or any of its
affiliates.

 

(g)           Disclosure and Assignment of Rights.  (i)  Executive shall
promptly disclose and assign to Company and its affiliates or its nominee(s), to
the maximum extent permitted by Section 2870 of the California Labor Code, as it
may be hereafter amended from time to time, all right, title and interest of
Executive in and to any and all ideas, inventions, discoveries, secret processes
and methods and improvements, together with any and all patents that may be
issued thereon in the United States and in all foreign countries, which
Executive may invent, develop or improve, or cause to be invented, developed or
improved, during the term of this Agreement or which are (1) conceived and
developed during normal working hours, and (2) related to the scope of Company
Business.  As used in this Agreement, the term “invent” includes “make”,
“discover”, “develop”, “manufacture” or “produce”, or any of them; “invention”
includes the phrase “any new or useful original art, machine, methods of
manufacture, process, composition of matter, design, or configuration of any
kind”; “improvement” includes “discovery” or “production”; and “patent” includes
“Letters Patent” and “all the extensions, renewals, modifications, improvements
and reissues of such patents”.

 

(ii)           Executive shall disclose immediately to duly authorized
representatives of Company any ideas, inventions, discoveries, secret processes
and methods and improvements covered by the provisions of paragraph (i) above,
and execute all documents reasonably required

 

8

--------------------------------------------------------------------------------


 

in connection with the application for an issuance of Letters Patent in the
United States and in any foreign country and the assignment thereof to Company
and its affiliates or its nominee(s).

 

SECTION 5.02  Rights and Remedies Upon Breach.  If Executive breaches, or
threatens to breach, in any material respect any of the provisions of Section
5.01 hereof (“Restrictive Covenants”), Company shall, in addition to all its
other rights hereunder and under applicable law and in equity, have the right to
seek specific enforcement of the Restrictive Covenants by any court having
jurisdiction, including, without limitation, the granting of a preliminary
injunction which may be granted without the necessity of proving damages or the
posting of a bond or other security, it being acknowledged that any such breach
or threatened breach may cause irreparable injury to Company and that money
damages may not provide an adequate remedy to Company.  In addition to and not
in lieu of any other remedy that Company may have pursuant to this Agreement or
otherwise, in the event of any breach of any provision of Section 5.01 during
the period which Executive is entitled to receive payments and benefits pursuant
to Section 4.07, such period shall terminate as of the date of such breach and
Executive shall not thereafter be entitled to receive any salary or other
payments or benefits under this Agreement, including, but not limited to, any
stock options granted to Executive.

 

SECTION 5.03  Severability and Modification of Covenants.  Company and Executive
agree and acknowledge that the duration, scope and geographic area of the
Restrictive Covenants described in this Section 5.01 are fair, reasonable and
necessary in order to protect the good will and other legitimate interests of
Company, that adequate consideration has been received by Executive for such
obligations, and that these obligations do not prevent Executive from earning a
livelihood.  If any court of competent jurisdiction determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect, without regard to the invalid portions.  If any court of
competent jurisdiction construes any of the Restrictive Covenants, or any part
thereof, to be unenforceable because of the duration or geographic scope of such
provision or otherwise, such provision shall be deemed amended to the minimum
extent required to make it enforceable and, in its reduced form, such provision
shall then be enforceable and enforced.

 

VI.                                CERTAIN AGREEMENTS

 

SECTION 6.01  (a)  Customers, Suppliers.  Executive does not have, and at any
time during the term of this Agreement shall not have, any employment with or
any direct or indirect interest in (as owner, partner, shareholder, employee,
director, officer, agent, consultant or otherwise) any customer of or supplier
to Company.

 

(b)           Certain Activities.  Executive during the term of this Agreement
shall not (i) give or agree to give, any gift or similar benefit of more than
nominal value to any customer, supplier, or governmental employee or official or
any other person who is or may be in a position to assist or hinder Company in
connection with any proposed transaction, which gift or similar benefit, if not
given or continued in the future, might adversely affect the business or
prospects of Company, (ii) use any corporate or other funds for unlawful
contributions, payments, gifts or entertainment, (iii) make any unlawful
expenditures relating to political activity to government

 

9

--------------------------------------------------------------------------------


 

officials or others, (iv) establish or maintain any unlawful or unrecorded funds
in violation of Section 30A of the Securities Exchange Act of 1934, as amended,
and (v) accept or receive any unlawful contributions, payments, gifts, or
expenditures.

 

VII.                            MISCELLANEOUS

 

SECTION 7.01  Notices.  Any notice or other communication required or which may
be given hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed or faxed, or sent by certified, registered or express mail,
postage prepaid, and shall be deemed given when so delivered personally,
telegraphed, telexed or faxed, or if mailed, two (2) days after the date of
mailing, as follows:

 

(i)

 

If to Company, addressed to it at:

 

InSight Health Services Corp.

 

 

 

 

26250 Enterprise Court, Suite 100

 

 

 

 

Lake Forest, CA 92630

 

 

 

 

Attention: General Counsel

 

 

 

 

Facsimile No.: (949) 462-3703

 

 

 

 

 

(ii)

 

If to Parent, addressed to it at:

 

InSight Health Services Holdings Corp.

 

 

 

 

c/o J.W. Childs Associates, L.P.

 

 

 

 

111 Huntington Avenue, Suite 2900

 

 

 

 

Boston, MA 02199

 

 

 

 

Attention: Edward D. Yun

 

 

 

 

Facsimile No.: (617) 753-1101

 

 

 

 

 

 

 

with copies to:

 

The Halifax Group, L.L.C.

 

 

 

 

1133 Connecticut Avenue, N.W., Suite 700

 

 

 

 

Washington, D.C. 20036

 

 

 

 

Attention: David Dupree

 

 

 

 

Facsimile No.: (202) 296-7133

 

 

 

 

 

 

 

 

 

Kaye Scholer LLP

 

 

 

 

425 Park Avenue

 

 

 

 

New York, NY 10022

 

 

 

 

Attention: Stephen C. Koval, Esq.

 

 

 

 

Facsimile No.: (212) 836-8689

 

(iii)          If to Executive, to the address or facsimile set forth below
Executive’s signature hereto.  Any party hereto may, by notice to the other,
change its address for receipt of notices hereunder.

 

SECTION 7.02  Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.

 

10

--------------------------------------------------------------------------------


 

SECTION 7.03  Waivers and Amendments.  This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, amended, modified, superseded, canceled, renewed or extended,
only by a written instrument signed by Executive, Company and Parent.  No waiver
of any provision of this Agreement shall be deemed to be a waiver of any other
provision, whether or not similar.  No such waiver shall constitute a continuing
waiver.  No delay on the part of either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of either party of any right, power or privilege hereunder, preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder.

 

SECTION 7.04  Assignment.  This Agreement is personal to Executive, and
Executive’s rights and obligations hereunder may not be assigned by Executive. 
Company may assign this Agreement and its rights, together with its obligations,
hereunder (i) in connection with any sale, transfer or other disposition of all
or substantially all of its assets or business(s), whether by merger,
consolidation or otherwise; or (ii) to any wholly owned subsidiary of Company,
provided that Company shall remain liable for all of its obligations under this
Agreement.

 

SECTION 7.05  Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

SECTION 7.06  Headings.  The article and section headings in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

SECTION 7.07  Number.  Unless the context of this Agreement otherwise requires,
words using the singular or plural number will also include the plural or
singular number.

 

SECTION 7.08  Governing Law.  This Agreement shall be governed by the laws of
the State of California, without regard to any conflicts of law principles
thereof that would call for the application of the laws of any other
jurisdiction.  Subject to Section 7.11 below, any action or proceeding seeking
to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against either of the parties in the courts of the
State of California, or if it has or can acquire jurisdiction, in the United
States District Court for the Southern District of California, and each of the
parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein.  Process in any action or proceeding referred
to in the preceding sentence may be served on any party anywhere in the world,
whether within or without the State of California.

 

SECTION 7.09  Expenses.  Should either party institute an action to enforce this
Agreement or any provision hereof, or for damages by reason of any alleged
breach of this Agreement or any provisions hereof, Executive shall be entitled
to receive from Company Executive’s reasonable travel and living expenses,
incurred by Executive in connection with preparation for and participation in
any proceeding relating to the action if Executive is the prevailing party or
such portion thereof as the court may award.

 

11

--------------------------------------------------------------------------------


 

SECTION 7.10  Effective Date.  This Agreement shall be effective as of the date
hereof (the “Effective Time”).

 

SECTION 7.11  (a)  Resolution of Disputes.   Executive and Company mutually
agree and understand that as an inducement for Company to enter into this
Agreement, Executive and Company agree and consent to the resolution by
arbitration of all claims or controversies, past, present or future, whether
arising out of the employment relationship (or its termination) or relating to
this Agreement that Company may have against Executive or that Executive may
have against Company or against its officers, directors, employees or agents in
their capacity as such or otherwise. The only claims that are arbitrable are
those that, in the absence of this arbitration provision, would have been
justiciable under applicable state or federal law. The claims covered by this
arbitration provision, include, but are not limited to, claims for wages or
other compensation due; claims for breach of any contract or covenant (express
or implied); tort claims; claims for discrimination, retaliation or harassment
(including, but not limited to, race, sex, sexual orientation, religion,
national origin, age, marital status, or medical condition, handicap or
disability); claims for benefits (except claims under an employee benefit or
pension plan that either (i) specifies that its claims procedure shall culminate
in an arbitration procedure different from this one, or (ii) is underwritten by
a commercial insurer which decides the claims); and claims for violation of any
federal, state, or other governmental law, statute, regulation or ordinance,
except claims excluded in Section 7.10 (b) below.

 

Except as otherwise provided in this arbitration provision, both Company and
Executive agree that neither of them shall initiate or prosecute any lawsuit or
administrative action (other than an administrative charge of discrimination) in
any way related to any claim covered by this arbitration provision.

 

(b)           Claims Excluded From Arbitration. Claims Executive may have for
workers’ compensation or unemployment compensation benefits are not covered by
this arbitration provision. Also not covered are claims by Company for
injunctive and/or other equitable relief, including but not limited to those for
unfair competition and/or the use and/or unauthorized disclosure of Trade
Secrets or confidential information, as to which Executive understands and
agrees that Company may seek and obtain relief from a court of competent
jurisdiction.

 

(c)           Arbitration Procedures. Executive and Company understand and agree
that the arbitration will take place in Orange County, California, in accordance
with the California Employment Dispute Resolution Rules of the American
Arbitration Association then in effect in the State of California, and judgment
upon such award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The decision of the arbitrator(s) shall be bound by
generally accepted legal principles, including, but not limited to, all rules of
law and legal principles concerning potential liability, burdens of proof, and
measure of damages found in all applicable California statutes and
administrative rules and codes, and all California case law.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement as of the date first above written.

 

 

COMPANY

 

 

 

INSIGHT HEALTH SERVICES CORP.

 

 

 

 

 

By:

/s/ Michael N. Cannizzaro

 

 

 

Name:

Michael N. Cannizzaro

 

 

Title:

President and Chief Executive
Officer

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Bret W. Jorgensen

 

 

Name: Bret W. Jorgensen

 

 

 

Address and Facsimile Number:

 

 

 

7891 Muirfield Way

 

 

PO Box 675926

 

 

Rancho Santa Fe, California 92607

 

 

(858) 759-8254

 

 

 

 

PARENT:

 

 

 

INSIGHT HEALTH SERVICES
HOLDINGS CORP.

 

(solely for the purpose of Section 3.07 and
the last paragraph of Section 3.01)

 

 

 

 

 

By:

/s/ Michael N. Cannizzaro

 

 

 

Name:

Michael N. Cannizzaro

 

 

Title:

President and Chief Executive
Officer

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------